FILED
                           NOT FOR PUBLICATION                              JUN 02 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

 BAIYIN WANG,                                    No. 06-71372

             Petitioner,                         Agency No. A77-997-921

 v.

 ERIC H. HOLDER JR.,* ATTORNEY                   MEMORANDUM **
 GENERAL,

             Respondent.

                         On Petition for Review of an Order
                        of the Board of Immigration Appeals

                      Argued and Submitted January 14, 2010
                               Pasadena, California

BEFORE:      SCHROEDER, CANBY, and McKEOWN, Circuit Judges

      Baiyin Wang (“Wang”), a native and citizen of China, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal from

an immigration judge’s (“IJ”) decision denying her application for asylum,


      *
        Eric H. Holder Jr. is substituted for his predecessor, Alberto R. Gonzales,
as Attorney General of the United States, pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      **
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
withholding of removal, and relief under the Convention Against Torture. We

have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing the IJ’s and BIA’s

adverse credibility findings for substantial evidence, Soto-Olarte v. Holder, 555
F.3d 1089, 1091 (9th Cir. 2009), we deny in part and dismiss in part Wang’s

petition for review.

      The adverse credibility findings are supported by substantial evidence. The

IJ concluded that Wang lacked credibility because, inter alia, Wang claimed that

she sold her soda factory in China because the police were harassing her for

practicing Zhong Gong, while Wang’s sister testified that Wang sold the factory

because of her poor health. Wang was unable satisfactorily to explain this

contradiction, asserting simply that her sister was wrong. The inconsistency goes

to the heart of Wang’s claim of past persecution. The IJ provided a specific,

cogent reason for the adverse credibility finding. See Goel v. Gonzales, 490 F.3d
735, 737, 739 (9th Cir. 2007) (per curiam) (upholding an adverse credibility

finding where the petitioner’s testimony concerning the severity of the persecution

was contradicted by documentary evidence and the petitioner’s only explanation

for the inconsistency was that the documentary evidence “was wrong”). In light of

the IJ’s supportable adverse credibility finding, the evidence does not compel us to

reach a result contrary to that of the IJ on the issues of asylum and withholding of


                                          2
removal. Nor does the entire record compel us to order relief under the

Convention Against Torture. See Kamalthas v. INS, 251 F.3d 1279, 1280 (9th Cir.

2001) (holding that defeat of asylum claim on credibility grounds does not

necessarily preclude relief under CAT). The petition for review accordingly is

denied with regard to these claims.1 See Don v. Gonzales, 476 F.3d 738, 741 (9th

Cir. 2007).

      We lack jurisdiction to consider Wang’s claim that she was denied due

process in her hearing due to an incompetent translator, because Wang failed to

exhaust this contention before the BIA. See 8 U.S.C. § 1252(d)(1); Huang v.

Mukasey, 520 F.3d 1006, 1008 (9th Cir. 2008) (per curiam). Thus, the petition for

review is dismissed with regard to this claim.

      PETITION FOR REVIEW DENIED IN PART; DISMISSED IN PART.




      1
         For us to uphold the adverse credibility finding, only one of the reasons
cited by the IJ need be supported by substantial evidence and go to the heart of
Wang’s claim. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003). Thus, we
express no view on the additional inconsistencies and implausibilities identified by
the IJ as underlying the adverse credibility finding.

                                          3